In a proceeding pursuant to CPLR article 78, petitioner appeals from a judgment of the Supreme Court, Nassau County, entered January 26, 1979, which dismissed the petition. The appeal brings up for review so much of an order of the same court, entered February 26,1979, as, upon reargument, adhered to the original determination. Appeal from the judgment dismissed as academic, without costs or disbursements. The judgment was superseded by the order granting reargument. Order affirmed insofar as reviewed, without costs or disbursements. No opinion. Lazer, J. P., Gibbons, Gulotta and Cohalan, JJ., concur.